    Case: 1:20-cv-01666 Document #: 29 Filed: 03/18/20 Page 1 of 1 PageID #:2442




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                              ORDER

        In light of the public health situation, the Court encourages all parties and their counsel to
take precautions, be reasonable, and use common sense in pending cases. In General Order No.
20-0012 dated March 16, 2020 (and amended on March 17), the U.S. District Court for the
Northern District of Illinois extended all deadlines in civil cases by three weeks. Parties should
assume that this Court will accommodate reasonable requests for extensions in the coming
weeks, and counsel should show flexibility and accommodate each other too. This Court will
grant a six-week extension of fact discovery if requested (and there is no need for an immediate
request). Parties should not take depositions before April 17 unless (1) they take place
telephonically; and (2) all parties and the witness(es) consent. Even a telephonic deposition
often requires an in-person meeting to prepare the witness, so telephonic depositions can go
forward only if everyone agrees. If any party or witness wants a deposition to take place in
person, the deposition will take place after April 17. Needless to say, that date may change as
the public health situation continues to evolve. Parties should continue to make progress in their
cases when possible, but in a manner that is consistent with public health and safety. In the
meantime, continue to work together cooperatively in the best traditions of our shared
profession. The Court thanks all parties and their counsel for their patience and understanding
during this difficult time.




Date: March 18, 2020

                                                       Steven C. Seeger
                                                       United States District Judge
